DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 and 22-25 are pending. Applicant’s election without traverse of Group I and Species A1, B1, and E1 in the reply filed on 01/05/2022 is acknowledged. The elected invention/species now encompasses claims 1-3, 5, 9-10, 12-13, and 22-25. Claims 4, 6-8, 11, and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Objections
Claim 9 is objected to because of the following informalities: claim 1, line 4: “yttrium, silicon, aluminum, silicon, nickel” should recite “yttrium, silicon, aluminum, nickel”. Note that “silicon” is improperly twice mentioned. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 9-10, 12-13, and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites that the core comprises the fissile element and the additional element. The claim later recites that it is the protective structure which comprises the fissile element and the additional element. However, the claim also recites that the protective structure is around the core. Thus, the protective structure is distinct from the core. Thus, in claim 1 it is unclear which element (either the core or the protective structure) comprises the fissile element and the additional element.

Claim 1 is further indefinite because the stoichiometric amounts of the fissile element and the additional element has not been established. Therefore, it is unclear compared to what reference stoichiometric amount the first region has a greater than stoichiometric amount of the additional element.

In claim 13 it is unclear what constitutes a “high entropy alloy”, especially with regard to a non-high entropy alloy. The dividing boundary between a “high entropy alloy” and a non-high entropy alloy is undefined and unknown.

Claim 24 recites the phrase “the second region” in line 2. There is insufficient antecedent basis for this phrase in the claim. The “second region” is a feature recited in 

The term “about” (twice) in claim 25 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

In claim 25 it is unclear which region includes “the metal”.

In claim 25, the metal is being compared to a region, instead of metal to metal. It is unclear whether the claim attempts to compare the second region metal to the third region metal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,991,354 (“Van Swam”) in view of “Preliminary Investigation of Candidate Materials for Use in Accident Resistant Fuel” (“Harp”) further in view of US Publication No. 2014/0185733 (“Povirk”).

Regarding claim 1, Van Swam discloses (see Fig. 7) a nuclear fuel element (100) comprising a core (110) comprising a fissile element (U) and an additional element (O) and a protective structure (130) around the core, the protective structure comprising a first region comprising the fissile element and the additional element (3:46-65).



Harp discloses a nuclear fuel element comprising a fissile element (U) and an additional element (Si), wherein the element comprises a greater than stoichiometric amount of the additional element (p. 758: “A small amount of excess Si was added”; p. 759: “Each compact was nominally 10.811 g (10.000 g of U and 0.811 g of Si)”). Examiner notes, the stoichiometric ratio of Si to U in uranium silicide is 2:3, or 0.667. The amount of uranium and silicon in the uranium silicide of Harp, 10.000 g of U and 0.811 g of Si, corresponds to a stoichiometric ratio of Si to U of 0.688, which is a greater than stoichiometric amount of Si.

Harp discloses uranium silicide has a higher thermal conductivity and higher uranium density than UO2 (p. 757: “Both U3Si2 and U3Si have higher thermal conductivities and higher uranium densities than UO2 making them candidates for an accident tolerant fuel concept,” “The higher density and uranium number density of U3Si2 potentially allows higher U loading in an existing reactor design”). Harp further discloses the greater than stoichiometric amount of silicon minimizes the formation of U3Si and U solid solution phases (p. 759: “The additional Si also helps minimize the formation of U3Si or U solid solution phases”). It would have been obvious to a person having ordinary skill in the art (“POSA”) to use the uranium silicide fissile and additional materials of Harp in the nuclear fuel element of Van Swam for the benefits thereof (e.g., 3Si and U solid solution phases, as suggested by Harp, would have been obvious. 

Povirk discloses (see Figs. 2a-4) a nuclear fuel element (11) comprising a core (22, 41) and a protective structure (23, 43) around the core. The protective structure comprising a metal (232, 432) comprising an outer portion of the protective structure ([0042]).

Povirk discloses the metal provides a barrier between the fuel and the cladding and further mitigates interatomic diffusion the metal and the cladding ([0039]-[0041]). A POSA would have been motivated to include the metal as disclosed by Povirk in the modified Van Swam nuclear fuel element for the benefits thereof. Thus, further modification of Van Swam’s nuclear fuel element to prevent interatomic diffusion between the fuel element components, as suggested by Povirk, would have been obvious to a POSA.

Regarding claim 2, the modified Van Swam nuclear fuel element further comprises a cladding material around the metal (Van Swam, Fig. 4; Povirk, Fig. 2a). Van Swam discloses an outermost cladding layer 52. Povirk also discloses an outermost cladding layer 21 around the metal 232. A POSA would have been motivated to combine Van Swam, Harp, and Povirk as discussed above regarding claim 1.

Regarding claim 3, Harp discloses wherein the core comprises uranium silicide (p. 758). A POSA would have been motivated to combine Van Swam, Harp, and Povirk as discussed above regarding claim 1. 

Regarding claim 5, Povirk discloses wherein the metal comprises one or more of zirconium and hafnium ([0042]). A POSA would have been motivated to combine Van Swam, Harp, and Povirk as discussed above regarding claim 1.

Regarding claim 9, Harp discloses wherein the core comprises uranium silicide (p. 758). Povirk further discloses wherein the metal comprises one or more elements selected from zirconium, molybdenum, hafnium, tungsten, chromium, tantalum, niobium, and titanium ([0042]). A POSA would have been motivated to combine Van Swam, Harp, and Povirk as discussed above regarding claim 1.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Swam in view of Harp and Povirk, as applied to claim 1 above, and further in view of US Publication No. 2017/0043555 (“Xu”).

Regarding claim 10, Harp disclose wherein the core comprises uranium silicide (p. 758). Although Povirk discloses the metal comprises zirconium ([0042]), Povirk does not explicitly disclose the zirconium is zirconium silicide.



Xu discloses zirconium silicide as a suitable material for protecting the cladding from one or more of oxidation, hydrogen uptake, and wear failures ([0016]). A POSA would have been motivated to use the zirconium silicide of Xu for the zirconium of the modified Van Swam nuclear fuel element, as suggested by Xu for the benefits thereof. Thus, further modification of Van Swam’s nuclear fuel element to protect the cladding, as suggested by Xu, would have been obvious to a POSA. 

Regarding claim 13, Povirk discloses the metal of the protective structure comprises zirconium ([0042]), but does not explicitly disclose the metal is an alloy of zirconium. 

Xu discloses (see Fig. 4) a nuclear fuel element (80) comprising a metal in a region interior to a cladding ([0038]), the metal comprising zirconium silicide ([0044]). Examiner notes, that the instant specification [0026] discloses high entropy alloys may include alloys including two or more of silicon, oxygen, carbon, nitrogen, chromium, tantalum, tungsten, niobium, titanium, yttrium, aluminum, zirconium, hafnium, molybdenum, cerium, cobalt, iron, manganese, nickel, lithium, magnesium, copper, vanadium, bismuth, and scandium. Zirconium silicide is an alloy which includes two or more of these materials, i.e., silicon and zirconium. 

. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Swam in view of Harp and Povirk, as applied to claim 1 above, and further in view of US Patent No. 3,039,944 (“Zumwalt”).

Regarding claim 12, the modified Van Swam does not disclose wherein the metal comprises a metal nitride, a metal oxide, or a metal carbide. 

Zumwalt discloses (see Figs. 1-2) a nuclear fuel element (4) comprising a protective structure (27, 29, 31, 33) around a core (5), the protective structure comprising an outer portion (29) comprising an outer portion of the protective structure, wherein the metal comprises a metal carbide.

Zumwalt discloses the zirconium carbide is non-porous and has a greatly reduced permeability to the passage of volatilized and/or diffusible fission products (2:23-29, 6:24-32). It would have been obvious to a POSA to modify the zirconium metal . 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Swam in view of Harp, Povirk, as applied to claim 1 above, and further in view of Zumwalt and US Publication No. 2013/0220495 (“Park”).

Regarding claim 22, the modified Van Swam nuclear fuel element does not comprise a second region. 

Zumwalt discloses (see Figs. 1-2) a nuclear fuel element (4) comprising a protective structure (23, 27, 29, 31, 33) around a core (5), the protective structure comprising a second region (27) adjacent to a first region (23), the second region comprising the metal (Figs. 1-2). 

Zumwalt discloses the second region a greatly reduces permeability to the passage of volatilized and/or diffusible fission products (2:23-29, 6:24-32). It would have been obvious to a POSA to further modify the Van Swam nuclear fuel element to include a second region, as disclosed by Zumwalt, for the benefits thereof. Thus, further modification of Van Swam’s nuclear fuel element to retain fission products within the fuel element, as suggested by Zumwalt, would have been obvious to a POSA. 


Park discloses a zirconium alloy for use in a nuclear fuel element and further discloses the zirconium alloy comprising silicon ([0044]).

Park discloses including silicon in a zirconium alloy reduces hydrogen absorptiveness and delays the transition phenomenon of rapidly increasing a corrosion amount with time ([0044]). It would have been obvious to a POSA to further modify the Van Swam nuclear fuel element to include the additional element, silicon, in the zirconium alloy of the second region, as disclosed by Park, for the benefits thereof. Thus, further modification of Van Swam’s nuclear fuel element to improve corrosion resistance, as suggested by Park, would have been obvious to a POSA. 

Regarding claim 23, Park further discloses wherein the second region further comprises oxygen. Park discloses including oxygen in a zirconium alloy contributes to the improvement of the mechanical strength of the zirconium alloy ([0044]). It would have been obvious to a POSA to include oxygen in the zirconium alloy of the modified the Van Swam nuclear fuel element, as disclosed by Park, for the benefits thereof. Thus, further modification of Van Swam’s nuclear fuel element to improve the strength of the zirconium alloy, as suggested by Park, would have been obvious to a POSA. 

Regarding claim 24, Zumwalt further discloses wherein the protective structure further comprises a third region (31) adjacent to the second region, the third region 

Zumwalt does not disclose the third region comprises the additional element. 

Park discloses a zirconium alloy for use in a nuclear fuel element and further discloses the zirconium alloy comprising silicon ([0044]).

Park discloses including silicon in a zirconium alloy reduces hydrogen absorptiveness and delays the transition phenomenon of rapidly increasing a corrosion amount with time ([0044]). It would have been obvious to a POSA to further modify the Van Swam nuclear fuel element to include the additional element, silicon, in the zirconium alloy of the third region, as disclosed by Park, for the benefits thereof. Thus, further modification of Van Swam’s nuclear fuel element to improve corrosion resistance, as suggested by Park, would have been obvious to a POSA. 

Regarding claim 25, Zumwalt further discloses wherein the metal constitutes from about 51 atomic percent to about 99 atomic percent of the third region (2:58-66). A 

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence. It is unclear where one feature ends and another feature begins. It is suggested that the long rambling sentence be broken into several shorter clear sentences. The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b). 

Objection to the Title
The Title is objected to because a method is not the elected invention. The following Title is suggested: “Nuclear Fuel Element Having A Protective Structure”. 

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the cladding (claim 2) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The Applied References
	For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646